Motion by defendant to amend petition for writ of certiorari allowed 20 December 2000 for remand to the Superior Court of Moore County for a determination of matters pursuant to the order entered 20 November 2000 by the Honorable Russell G. Walker, Jr. All other matters pending before this Court are hereby dismissed without prejudice to refile after ruling by the Superior Court. Defendant’s motion to amend petition for writ of certiorari was allowed and, therefore, his original petition for writ of certiorari to review the order of the Superior Court is dismissed 20 December 2000 without prejudice to refile after the ruling by the Superior Court.